DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 2/23/2022.
Claims 2-4 and 12-14 have been canceled.
Claim 1, 5-11, and 15-20 are currently pending and have been examined. 
This action is made FINAL.
Response to Arguments
Applicant's arguments with respect to the objections to the specifications/drawings have been fully considered and are persuasive. The objection to the specification and drawings has been withdrawn.
Applicant's arguments with respect to the rejection of claims 1, 5, 10-11, and 19-20 under 35 U.S.C. 102 over Shavit have been fully considered and they are persuasive. The rejection under 35 U.S.C. 102 has been withdrawn.
Applicant's arguments with respect to the rejection of claims 1, 5-11, and 15-20 under 35 U.S.C. 103 over Shavit have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
Claim 1, lines 25-26, recites the limitation “wherein, the first pilot seat is in the reclined position thereof and the second pilot seat is in the reclined position thereof at exclusive alternating times”. If the Applicant intends to recite an exclusive lock-out feature (i.e. not just where they are able to be positioned at exclusive alternating times) for the pilot seats where only one pilot seat is able to be reclined at a time, it should be recited in the claims and supported by the specification.  Moreover, it is unclear if the limitation at lines 25-26 is intended to be interpreted as one of the two pilot seats are in a reclined position at all times.  
Claim 11, line 26, “the onboard flight control: system” should read “the onboard flight control system”
Claim 11, line 29, recites “wherein. the first pilot seat” should read “wherein, the first pilot seat”
Appropriate correction is required.
Claims 11, lines 29-30, recites the limitation “wherein. the first pilot seat and the section pilot seat are positionable to the reclined position at exclusive alternating times”. If the Applicant intends to recite an exclusive lock-out feature (i.e. not just where they are able to be positioned at exclusive alternating times) for the pilot seats where only one pilot seat is able to be reclined at a time, it should be recited in the claims and supported by the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1, 5, 8, 10-11, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Orgerie et al. (US. Pub. No. 20110127380) in view of Shavit (US. Pub. No. 20180290729 A1).
Regarding claim 1:
Orgerie teaches:
the system comprising: an aircraft including an onboard first pilot seat (See Fig. 1 “pilots’ seats” and Fig. 2 “pilots’ seats” and see at least sections [0010], [0013], and [0036] regarding pilot seats.)
And an onboard second pilot seat (See Fig. 1 “pilots’ seats” and Fig. 2 “pilots’ seats” and see at least sections [0010], [0013], and [0036] regarding pilot seats.)
Each adjustable between an upright position and a reclined position (see at least sections [0017], [0020], [0029], [0049], and [0083] regarding adjusting or variable inclined backrests.)
Orgerie does not explicitly teach a system for both onboard piloting and remote piloting an aircraft having thereon at least one onboard pilot; onboard sensors, onboard actuators, and an onboard flight control system, the onboard flight control system including onboard flight control devices and onboard condition indicators mounted proximal the pilot seat; and a remote flight control system in electronic communication with the onboard flight control system by way of a two-way communication channel including at least one wireless segment, the remote flight control system including remote flight control devices and remote condition indicators; wherein, the onboard flight control system is operative to receive condition- related inputs from the onboard sensors, to activate the onboard condition indicators according to the received condition-related inputs, and: at least in an onboard piloting mode; to actuate the onboard actuators according to the onboard flight control devices, thereby onboard piloting the aircraft; and at least in a remote piloting mode, transmit the condition-related signals to the remote flight control system, to receive flight control signals from the remote flight control system, and to actuate, according to the flight control signals received from the remote flight control system, the onboard actuators thereby remote piloting the aircraft; wherein, the onboard flight control system is operative in the remote piloting mode when the first or second pilot seat is in the reclined position, and wherein, the first pilot seat is in the reclined position thereof and the second pilot seat is in the reclined position thereof at exclusive alternating times.
Shavit teaches:
A system for both onboard piloting and remote piloting an aircraft having thereon at least one onboard pilot (from section [0064]: “Certain embodiments of the present invention seek to provide a Cockpit including pilot seat which enable two modes of pilot functioning: a. actively piloting the aircraft; and b. resting comfortably while avoiding unintentional control input to aircraft systems.” Also, see sections [0054] and [0080]-[0082].)
onboard sensors (see section [0123] which discloses “a sensor, may be used to generate or otherwise provide information received by the apparatus and methods shown and described herein.”)
onboard actuators (from section [0203]: “The pilot seat's transition from upright position and reclining position may be controlled by electrical actuators normally operated manually by the pilot to enable her or him to transition from upright to rest and vice versa”. Also, see sections [0364] and [0366].)
an onboard flight control system (see section [0066] which discloses an onboard pilot-in-command mode. Also, see sections [0098], [0169], and [0193].)
the onboard flight control system including onboard flight control devices (see Fig. 5a “simplified pictorial illustration of a conventional On-board Pilot Man Machine Interface (MMI) such as the MMI of the IAI Galaxy or G-280” and 5b “On-board Pilot Man Machine Interface (MMI) constructed and operative in accordance with certain embodiments” and from section [0326]: “Pilot (P) may control aircraft flight path directly through stick and throttle or by managing auto pilot and auto throttle.” Also, see section [0261] discussing stick and pedals to control primary surfaces.)
and onboard condition indicators mounted proximal the pilot seat (see Fig. 5a “simplified pictorial illustration of a conventional On-board Pilot Man Machine Interface (MMI) such as the MMI of the IAI Galaxy or G-280” and 5b “On-board Pilot Man Machine Interface (MMI) constructed and operative in accordance with certain embodiments to perform one, some, or all of the following: (a) transfer aircraft control intermittently from onboard piloting to remote piloting and vice versa; (b) to enter a neutralized state or “sleep” state while the pilot is at rest, in which the interface refrains from accepting (unintentional) control inputs from the pilot, and (c) to provide air-ground synchronization in which controls executed from ground are presented on-board and vice versa.”)
a remote flight control system (see Fig. 6 “simplified pictorial illustration of a Remote Pilot Man Machine interface operative in accordance with certain embodiments which may for example be used to implement the remote MMI 23 of FIG. 3 and is particularly suited for single aircraft piloting, including monitoring, by a remote pilot”. From section [0054]: “Certain embodiments of the present invention seek to provide an aircraft, and aircraft flight method, in which aircraft control alternates, or flips back and forth, between an (a single) air pilot and a remote pilot, and wherein, for at least a portion of the aircraft's cruise time when aircraft systems and communication are in normal mode (no major failure), aircraft control is in the hands of a remote pilot rather than an airborne pilot”.)
in electronic communication with the onboard flight control system by way of a two-way communication channel (from section [0054]: “Certain embodiments of the present invention seek to provide an aircraft, and aircraft flight method, in which aircraft control alternates, or flips back and forth, between an (a single) air pilot and a remote pilot, and wherein, for at least a portion of the aircraft's cruise time when aircraft systems and communication are in normal mode (no major failure), aircraft control is in the hands of a remote pilot rather than an airborne pilot”. Also, see section [0052]: “Certain embodiments of the present invention seek to provide a ground system operative to support, via a conventional air-ground communication link”.)
including at least one wireless segment (from section [0156]: “The remote pilot monitors and controls the aircraft via satellite (30) data link communication (31).”)
the remote flight control system including remote flight control devices (see Fig. 6 “simplified pictorial illustration of a Remote Pilot Man Machine interface operative in accordance with certain embodiments which may for example be used to implement the remote MMI 23 of FIG. 3 and is particularly suited for single aircraft piloting, including monitoring, by a remote pilot”. Also, see sections [0262]-[0262] which discloses “Keyboard and other controls to operate the working station of the remote pilot” and more.)
and remote condition indicators (see Fig. 6 “simplified pictorial illustration of a Remote Pilot Man Machine interface operative in accordance with certain embodiments which may for example be used to implement the remote MMI 23 of FIG. 3 and is particularly suited for single aircraft piloting, including monitoring, by a remote pilot”. Also, from section [0262]: “The ground MMI may comprise display and other controls that present aircraft MMI status to a remote pilot and let the remote pilot operate the controls. It includes some or all of the following: display units (621), (622), (623) that present PFD, NAV and systems status.”)
wherein, the onboard flight control system is operative to receive condition-related inputs from the onboard sensors, to activate the onboard condition indicators according to the received condition-related inputs (see sections [0245]-[0249] which discloses display information, transmitting status messages, and a Man-Machine Interface (MMI). The MMI “typically provides some or all of the monitor and control function in state of the art aircraft. In the MMI of FIG. 5b, unlike that of FIG. 5a, all or most of the analog controls implementing pilot inputs to the aircraft may be replaced by touch screens to ease synchronization between, and teamwork with, a remote pilot MMI. In the embodiment of FIG. 5b, all inputs typically go through a digital computer hence are available to be sent through a data link to the ground station.” (Section [0246]) From section [0249]: “Displays (521), (522), and (523) are displays whose control capability is via touch screens or cursor operation or momentary switches. Displays (521), (522), and (523) present primary flight display (PFD), NAV and systems status respectively.”)
at least in an onboard piloting mode, to actuate the onboard actuators according to the onboard flight control devices, thereby onboard piloting the aircraft (see sections [0166]-[0178] and from section [0176]-[0178]: “Cursor control switches that enable to control function on a display, such as that which exists in fighter aircraft and in some new BizJets such as IAI G-280. [0177] B3. “Momentary switches” which actuate when momentarily shifted or pressed, and which, when released reverts back to neutral. Use of momentary switches in aircraft is known, such as in a Boeing overhead panel or in Avidyne avionics. [0178] B4. “active controls” that change position in one pilot MMI when changed by the system or the other pilot. “active control” is used in some conventional Fly by wire (113 W) sticks such as F-35 and G-500/600 and in auto throttle applications as in, say, IAI G-280 and may enable suitable synchronization.” Also, see section [0264]: “the air pilot and remote pilot each interact via their MMI's with their airborne (AMC) and ground avionic systems respectively, providing inputs thereto and receiving signals therefrom, and the two respective systems handshake and interact remotely with one another to achieve synchronization.”)
and at least in a remote piloting mode, transmit the condition-related signals to the remote flight control system (from section [0245]: “Display information of aircraft status may be presented on any or all of displays (421-423, 431) and may be available on digital communication lines and transmitted through data link to the ground. Most state of the art transport aircraft have the option to transmit some status messages through data link e.g. via their ACARS system”. Also, see section [0246]: “The MMI of FIG. 5b, which may be used to implement airborne MMI 13 of FIG. 2a, typically provides some or all of the monitor and control function in state of the art aircraft. In the MMI of FIG. 5b, unlike that of FIG. 5a, all or most of the analog controls implementing pilot inputs to the aircraft may be replaced by touch screens to ease synchronization between, and teamwork with, a remote pilot MMI. In the embodiment of FIG. 5b, all inputs typically go through a digital computer hence are available to be sent through a data link to the ground station.”)
to receive flight control signals from the remote flight control system (from section [0084]: “to transmit data, based at least partly on at least one of said commands to the ground MMI, to receive remote pilot-generated commands from the ground MMI, and to implement the remote pilot-generated commands if the factor controlling the FAR-23 aircraft is the ground-MMI.”)
and to actuate, according to the flight control signals received from the remote flight control system, the onboard actuators thereby remote piloting the aircraft (from section [0084]: “to transmit data, based at least partly on at least one of said commands to the ground MMI, to receive remote pilot-generated commands from the ground MMI, and to implement the remote pilot-generated commands if the factor controlling the FAR-23 aircraft is the ground-MMI.” Also, see section [0262]-[0264] which discloses more about the remote pilot MMI and displays, as well as states “the air pilot and remote pilot each interact via their MMI's with their airborne (AMC) and ground avionic systems respectively, providing inputs thereto and receiving signals therefrom, and the two respective systems handshake and interact remotely with one another to achieve synchronization.” (Section [0264]))
wherein, the onboard flight control system is operative in the remote piloting mode when the first or second pilot seat is in the reclined position (from section [0307] and [0308]: “Pilot mode selector PMS 150 typically has a spring loaded center position. [0308] Momentary deflection to one of the three illustrated positions other than the center, activates piloting mode selection logic in the AMC e.g. as per the state machine of FIG. 7. High-reliability implementations for this type of logic exists in state of the art aircraft, e.g. the OTTO 4way mini trim T4-0010 trim switch has high reliability and is monitored by computer. The Piloting Mode Selector (PMS) 150 is typically part of the onboard MMI and is located in a position that is protected from unintentional activation while the pilot is resting. For example, PMS 150 may be located in a position which may only be reached by the pilot when his seat is in its upright position and cannot be reached when the pilot's seat is in its reclining position.”)
Both Orgerie and Shavit are analogous art to claim 1, because they are directed to the same field of aircrafts and aircraft systems.  Orgerie is directed to an aircraft cockpit for an aircraft in which the adjustments linked to the ergonomics of the aircraft cockpit, including the adjustable seats occupied by the pilots, have advanced functions (see paragraph [0003]).  Shavit is directed to an aircraft in which an aircraft alternates, or flips back and forth, between an airpilot and a remote pilot to extend flight duration and ranges (see paragraphs [0054] and [0060]).  
 It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the multiple pilot aircraft or aircraft system of Orgerie to include the remote pilot system as taught by Shavit as both of the systems are directed to an aircraft or aircraft systems and doing so would provide a two piloted aircraft the ability to further extend the flight duration and range (see Shavit paragraph [0060]).
The combination of Orgerie and Shavit does not explicitly teach wherein, the first pilot seat is in the reclined position thereof and the second pilot seat is in the reclined position thereof at exclusive alternating times. However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). In this case, the device that is taught by Orgerie is clearly capable of reclining the seats at exclusively alternating times.
Regarding claim 5:
Orgerie does not explicitly teach wherein the remote flight control system includes at least one display on which the remote condition indicators are graphically displayed.
	Shavit teaches:
wherein the remote flight control system includes at least one display on which the remote condition indicators are graphically displayed (from section [0262]: “As shown in FIG. 6, particularly for single aircraft, monitoring module (620) may be similar or identical to a conventional onboard MMI except that the other-pilot inputs that the remote pilot gets are from the air, whereas the other-pilot inputs that the air pilot gets are from the ground. The ground MMI may comprise display and other controls that present aircraft MMI status to a remote pilot and let the remote pilot operate the controls. It includes some or all of the following: display units (621), (622), (623) that present PFD, NAV and systems status.—Touch screens (624) that enable pilot inputs; and (625)—other controls not via touch screens.”)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the multiple pilot aircraft or aircraft system of Orgerie by the system of Shavit to include a system for both onboard piloting and remote piloting wherein the remote flight control system includes at least one display on which the remote condition indicators are graphically displayed as both of the systems are directed to an aircraft or aircraft systems and one of ordinary skill in the art would have recognized the established function of including a system for both onboard piloting and remote piloting wherein the remote flight control system includes at least one display on which the remote condition indicators are graphically displayed and predictably would have applied an onboard and remote pilot system to improve the aircraft or aircraft system for extended flights of Orgerie.
Regarding claim 8:
Orgerie teaches:
an onboard second pilot seat (See Fig. 1 “pilots’ seats” and Fig. 2 “pilots’ seats” and see at least sections [0010], [0013], and [0036] regarding pilot seats.)
Orgerie does not explicitly teach wherein, at least in the remote piloting mode, the remote pilot is simulated as placed into the aircraft by a virtual reality (VR) presentation viewable at the pilot seat.
	Shavit teaches:
wherein, at least in the remote piloting mode, the remote pilot is simulated as placed into the aircraft by a virtual reality (VR) presentation viewable at the pilot seat (from section [0263]: “The ground MMI may comprise display and other controls that present aircraft MMI status to a remote pilot and let the remote pilot operate the controls. It includes some or all of the following: display units (621), (622), (623) that present PFD, NAV and systems status.—Touch screens (624) that enable pilot inputs; and (625)—other controls not via touch screens. Element 630 typically includes displays for management and support data, such as but not limited to some or all of: forward looking video from aircraft, AFM (aircraft flight manual); MEL (minimum equipment list), aircraft maintenance log. Element (640) comprises Keyboard and other controls to operate the working station of the remote pilot.”)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the multiple pilot aircraft or aircraft system of Orgerie by the system of Shavit to include a system for both onboard piloting and remote piloting wherein, at least in the remote piloting mode, the remote pilot is simulated as placed into the aircraft by a virtual reality (VR) presentation viewable at the pilot seat as both of the systems are directed to an aircraft or aircraft systems and one of ordinary skill in the art would have recognized the established function of including a system for both onboard piloting and remote piloting wherein, at least in the remote piloting mode, the remote pilot is simulated as placed into the aircraft by a virtual reality (VR) presentation viewable at the pilot seat and predictably would have applied an onboard and remote pilot system to improve the aircraft or aircraft system for extended flights of Orgerie.
Regarding claim 10:
Orgerie teaches:
And an onboard second pilot seat (See Fig. 1 “pilots’ seats” and Fig. 2 “pilots’ seats” and see at least sections [0010], [0013], and [0036] regarding pilot seats.)
Orgerie does not explicitly teach wherein at least one of the first pilot seat comprises a seat position sensor in electronic communication with the onboard flight control system, and wherein the onboard flight control system is operative to alert the remote flight control system when the at least one of the first pilot seat is adjusted to the reclined position.
	Shavit teaches:
wherein at least one of the first pilot seat comprises a seat position sensor in electronic communication with the onboard flight control system (from section [0366]: “Typically, all that needs to be done to cause the pilot to become fully operational, say during cruise, is some or all of the following: operate a pilot-sensible alarm triggered by the aircraft's avionic systems e.g. AMC 15, restore the pilot's seat from its reclining mode to its operational mode if relevant, and for the pilot to accept control by operating the PMS switch. Typically, the PMS switch is configured and located to avoid unintentional actuation by the pilot while he is at rest.” Being connected to the aircrafts avionic system, if trouble with the aircraft is sensed, the system knows the pilot seat is in rest position and can restore it based on the sensed flight condition, therefore the seat has electronic communication with the flight system.)
wherein the onboard flight control system is operative to alert the remote flight control system when the at least one of the first pilot seat is adjusted to the reclined position (See sections [0276]-[0280] which discusses transitioning between an onboard piloting system and a remote piloting system when the Piloting Mode Selector (PMS) has been switched and the pilot is transitioning into a reclined (i.e. rest) position. After two-way communication is established the remote pilot (RP) system receives a message (i.e. alert) and if the RP acknowledges in a certain time parameter, the system will transition the piloting mode.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the multiple pilot aircraft or aircraft system of Orgerie by the system of Shavit to include a system for both onboard piloting and remote piloting wherein at least one of the first pilot seat comprises a seat position sensor in electronic communication with the onboard flight control system, and wherein the onboard flight control system is operative to alert the remote flight control system when the at least one of the first pilot seat is adjusted to the reclined position as both of the systems are directed to an aircraft or aircraft systems and one of ordinary skill in the art would have recognized the established function of including a system for both onboard piloting and remote piloting wherein at least one of the first pilot seat comprises a seat position sensor in electronic communication with the onboard flight control system, and wherein the onboard flight control system is operative to alert the remote flight control system when the at least one of the first pilot seat is adjusted to the reclined position and predictably would have applied an onboard and remote pilot system to improve the aircraft or aircraft system for extended flights of Orgerie.
Regarding claim 11:
Orgerie teaches:
the aircraft comprising: an onboard first pilot seat adjustable between an upright position and a reclined position (See Fig. 1 “pilots’ seats” and Fig. 2 “pilots’ seats” and see at least sections [0010], [0013], and [0036] regarding pilot seats. Also, see at least sections [0017], [0020], [0029], [0049], and [0083] regarding adjusting or variable inclined backrests.)
And an onboard second pilot seat (See Fig. 1 “pilots’ seats” and Fig. 2 “pilots’ seats” and see at least sections [0010], [0013], and [0036] regarding pilot seats. Also, see at least sections [0017], [0020], [0029], [0049], and [0083] regarding adjusting or variable inclined backrests.)
Orgerie does not explicitly teach an aircraft for both onboard piloting and remote piloting; multiple onboard sensors: multiple onboard actuators; and an onboard flight control system including onboard flight control devices and onboard condition indicators mounted proximal the pilot seat, the onboard flight control system in electronic communication with a remote flight control system by way of a two-way communication channel including at least one wireless segment; the remote flight control system including remote flight control devices and remote condition indicators, wherein, the onboard flight control system is operative to receive condition- related inputs from the onboard sensors, to activate the onboard condition indicators according to the received condition-related inputs, and: at least in an onboard piloting mode; to actuate the onboard actuators according to the onboard flight control devices, thereby onboard piloting the aircraft; and at least in a remote piloting mode, transmit the condition-related signals to the remote flight control system, to receive flight control signals from the remote flight control system, and to actuate, according to the flight control signals received from the remote flight control system, the onboard actuators thereby remote piloting the aircraft; wherein, the onboard flight control: system is operative in the remote piloting mode when the  pilot seat is in the reclined position.
Shavit teaches:
An aircraft for both onboard piloting and remote piloting (from section [0064]: “Certain embodiments of the present invention seek to provide a Cockpit including pilot seat which enable two modes of pilot functioning: a. actively piloting the aircraft; and b. resting comfortably while avoiding unintentional control input to aircraft systems.” Also, see sections [0080] through [0082].)
multiple onboard sensors (see section [0123] which discloses “a sensor, may be used to generate or otherwise provide information received by the apparatus and methods shown and described herein.”)
multiple onboard actuators (from section [0203]: “The pilot seat's transition from upright position and reclining position may be controlled by electrical actuators normally operated manually by the pilot to enable her or him to transition from upright to rest and vice versa”. Also, see sections [0364] and [0366].)
an onboard flight control system including onboard flight control devices (see section [0066] which discloses an onboard pilot-in-command mode. Also, see sections [0098], [0169], and [0193]. See Fig. 5a “simplified pictorial illustration of a conventional On-board Pilot Man Machine Interface (MMI) such as the MMI of the IAI Galaxy or G-280” and 5b “On-board Pilot Man Machine Interface (MMI) constructed and operative in accordance with certain embodiments” and from section [0326]: “Pilot (P) may control aircraft flight path directly through stick and throttle or by managing auto pilot and auto throttle.” Also, see section [0261] discussing stick and pedals to control primary surfaces.))
and onboard condition indicators mounted proximal the pilot seat (see Fig. 5a “simplified pictorial illustration of a conventional On-board Pilot Man Machine Interface (MMI) such as the MMI of the IAI Galaxy or G-280” and 5b “On-board Pilot Man Machine Interface (MMI) constructed and operative in accordance with certain embodiments to perform one, some, or all of the following: (a) transfer aircraft control intermittently from onboard piloting to remote piloting and vice versa; (b) to enter a neutralized state or “sleep” state while the pilot is at rest, in which the interface refrains from accepting (unintentional) control inputs from the pilot, and (c) to provide air-ground synchronization in which controls executed from ground are presented on-board and vice versa.”)
the onboard flight control system in electronic communication with a remote flight control system by way of a two-way communication channel (from section [0054]: “Certain embodiments of the present invention seek to provide an aircraft, and aircraft flight method, in which aircraft control alternates, or flips back and forth, between an (a single) air pilot and a remote pilot, and wherein, for at least a portion of the aircraft's cruise time when aircraft systems and communication are in normal mode (no major failure), aircraft control is in the hands of a remote pilot rather than an airborne pilot”. Also, see section [0052]: “Certain embodiments of the present invention seek to provide a ground system operative to support, via a conventional air-ground communication link”.)
including at least one wireless segment (from section [0156]: “The remote pilot monitors and controls the aircraft via satellite (30) data link communication (31).”)
the remote flight control system including remote flight control devices (see Fig. 6 “simplified pictorial illustration of a Remote Pilot Man Machine interface operative in accordance with certain embodiments which may for example be used to implement the remote MMI 23 of FIG. 3 and is particularly suited for single aircraft piloting, including monitoring, by a remote pilot”. Also, see sections [0262]-[0262] which discloses “Keyboard and other controls to operate the working station of the remote pilot” and more.)
and remote condition indicators (see Fig. 6 “simplified pictorial illustration of a Remote Pilot Man Machine interface operative in accordance with certain embodiments which may for example be used to implement the remote MMI 23 of FIG. 3 and is particularly suited for single aircraft piloting, including monitoring, by a remote pilot”. Also, from section [0262]: “The ground MMI may comprise display and other controls that present aircraft MMI status to a remote pilot and let the remote pilot operate the controls. It includes some or all of the following: display units (621), (622), (623) that present PFD, NAV and systems status.”)
wherein, the onboard flight control system is operative to receive condition-related inputs from the onboard sensors, to activate the onboard condition indicators according to the received condition-related inputs (see sections [0245]-[0249] which discloses display information, transmitting status messages, and a Man-Machine Interface (MMI). The MMI “typically provides some or all of the monitor and control function in state of the art aircraft. In the MMI of FIG. 5b, unlike that of FIG. 5a, all or most of the analog controls implementing pilot inputs to the aircraft may be replaced by touch screens to ease synchronization between, and teamwork with, a remote pilot MMI. In the embodiment of FIG. 5b, all inputs typically go through a digital computer hence are available to be sent through a data link to the ground station.” (Section [0246]) From section [0249]: “Displays (521), (522), and (523) are displays whose control capability is via touch screens or cursor operation or momentary switches. Displays (521), (522), and (523) present primary flight display (PFD), NAV and systems status respectively.”)
at least in an onboard piloting mode, to actuate the onboard actuators according to the onboard flight control devices, thereby onboard piloting the aircraft (see sections [0166]-[0178] and from section [0176]-[0178]: “Cursor control switches that enable to control function on a display, such as that which exists in fighter aircraft and in some new BizJets such as IAI G-280. [0177] B3. “Momentary switches” which actuate when momentarily shifted or pressed, and which, when released reverts back to neutral. Use of momentary switches in aircraft is known, such as in a Boeing overhead panel or in Avidyne avionics. [0178] B4. “active controls” that change position in one pilot MMI when changed by the system or the other pilot. “active control” is used in some conventional Fly by wire (113 W) sticks such as F-35 and G-500/600 and in auto throttle applications as in, say, IAI G-280 and may enable suitable synchronization.” Also, see section [0264]: “the air pilot and remote pilot each interact via their MMI's with their airborne (AMC) and ground avionic systems respectively, providing inputs thereto and receiving signals therefrom, and the two respective systems handshake and interact remotely with one another to achieve synchronization.”)
at least in a remote piloting mode, transmit the condition-related signals to the remote flight control system (from section [0245]: “Display information of aircraft status may be presented on any or all of displays (421-423, 431) and may be available on digital communication lines and transmitted through data link to the ground. Most state of the art transport aircraft have the option to transmit some status messages through data link e.g. via their ACARS system”. Also, see section [0246]: “The MMI of FIG. 5b, which may be used to implement airborne MMI 13 of FIG. 2a, typically provides some or all of the monitor and control function in state of the art aircraft. In the MMI of FIG. 5b, unlike that of FIG. 5a, all or most of the analog controls implementing pilot inputs to the aircraft may be replaced by touch screens to ease synchronization between, and teamwork with, a remote pilot MMI. In the embodiment of FIG. 5b, all inputs typically go through a digital computer hence are available to be sent through a data link to the ground station.”)
to receive flight control signals from the remote flight control system (from section [0084]: “to transmit data, based at least partly on at least one of said commands to the ground MMI, to receive remote pilot-generated commands from the ground MMI, and to implement the remote pilot-generated commands if the factor controlling the FAR-23 aircraft is the ground-MMI.”)
to actuate, according to the flight control signals received from the remote flight control system, the onboard actuators thereby remote piloting the aircraft (from section [0084]: “to transmit data, based at least partly on at least one of said commands to the ground MMI, to receive remote pilot-generated commands from the ground MMI, and to implement the remote pilot-generated commands if the factor controlling the FAR-23 aircraft is the ground-MMI.” Also, see section [0262]-[0264] which discloses more about the remote pilot MMI and displays, as well as states “the air pilot and remote pilot each interact via their MMI's with their airborne (AMC) and ground avionic systems respectively, providing inputs thereto and receiving signals therefrom, and the two respective systems handshake and interact remotely with one another to achieve synchronization.” (Section [0264]))
wherein, the onboard flight control: system is operative in the remote piloting mode when the  pilot seat is in the reclined position (from section [0307] and [0308]: “Pilot mode selector PMS 150 typically has a spring loaded center position. [0308] Momentary deflection to one of the three illustrated positions other than the center, activates piloting mode selection logic in the AMC e.g. as per the state machine of FIG. 7. High-reliability implementations for this type of logic exists in state of the art aircraft, e.g. the OTTO 4way mini trim T4-0010 trim switch has high reliability and is monitored by computer. The Piloting Mode Selector (PMS) 150 is typically part of the onboard MMI and is located in a position that is protected from unintentional activation while the pilot is resting. For example, PMS 150 may be located in a position which may only be reached by the pilot when his seat is in its upright position and cannot be reached when the pilot's seat is in its reclining position.”)
Both Orgerie and Shavit are analogous art to claim 11, because they are directed to the same field of aircrafts and aircraft systems.  Orgerie is directed to an aircraft cockpit for an aircraft in which the adjustments linked to the ergonomics of the aircraft cockpit, including the adjustable seats occupied by the pilots, have advanced functions (see paragraph [0003]).  Shavit is directed to an aircraft in which an aircraft alternates, or flips back and forth, between an airpilot and a remote pilot to extend flight duration and ranges (see paragraphs [0054] and [0060]).  
 It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the multiple pilot aircraft or aircraft system of Orgerie to include the remote pilot system as taught by Shavit as both of the systems are directed to an aircraft or aircraft systems and doing so would provide a two piloted aircraft the ability to further extend the flight duration and range (see Shavit paragraph [0060])
The combination of Orgerie and Shavit does not explicitly teach wherein, the first pilot seat is in the reclined position thereof and the second pilot seat is in the reclined position thereof at exclusive alternating times. However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). In this case, the device that is taught by Orgerie is clearly capable of reclining the seats at exclusively alternating times.
Regarding claim 17:
Orgerie teaches:
And an onboard second pilot seat (See Fig. 1 “pilots’ seats” and Fig. 2 “pilots’ seats” and see at least sections [0010], [0013], and [0036] regarding pilot seats.)
Orgerie does not explicitly teach wherein, at least in the remote piloting mode, the remote pilot is simulated as placed into the aircraft by a virtual reality (VR) presentation viewable the pilot seat.
Shavit teaches:
wherein, at least in the remote piloting mode, the remote pilot is simulated as placed into the aircraft by a virtual reality (VR) presentation viewable the pilot seat (from section [0263]: “The ground MMI may comprise display and other controls that present aircraft MMI status to a remote pilot and let the remote pilot operate the controls. It includes some or all of the following: display units (621), (622), (623) that present PFD, NAV and systems status.—Touch screens (624) that enable pilot inputs; and (625)—other controls not via touch screens. Element 630 typically includes displays for management and support data, such as but not limited to some or all of: forward looking video from aircraft, AFM (aircraft flight manual); MEL (minimum equipment list), aircraft maintenance log. Element (640) comprises Keyboard and other controls to operate the working station of the remote pilot.”)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the multiple pilot aircraft or aircraft system of Orgerie by the system of Shavit to include a system for both onboard piloting and remote piloting wherein, at least in the remote piloting mode, the remote pilot is simulated as placed into the aircraft by a virtual reality (VR) presentation viewable the pilot seat as both of the systems are directed to an aircraft or aircraft systems and one of ordinary skill in the art would have recognized the established function of including a system for both onboard piloting and remote piloting wherein, at least in the remote piloting mode, the remote pilot is simulated as placed into the aircraft by a virtual reality (VR) presentation viewable the pilot seat and predictably would have applied an onboard and remote pilot system to improve the aircraft or aircraft system for extended flights of Orgerie.

Regarding claim 19:
Orgerie teaches:
And an onboard second pilot seat (See Fig. 1 “pilots’ seats” and Fig. 2 “pilots’ seats” and see at least sections [0010], [0013], and [0036] regarding pilot seats.)
Orgerie does not explicitly teach wherein the first pilot seat comprises a seat position sensor in electronic communication with the onboard flight control system, and wherein the onboard flight control system is operative to alert the remote flight control system when the first pilot seat is adjusted to a reclined position.
	Shavit teaches:
wherein the first pilot seat comprises a seat position sensor in electronic communication with the onboard flight control system (from section [0366]: “Typically, all that needs to be done to cause the pilot to become fully operational, say during cruise, is some or all of the following: operate a pilot-sensible alarm triggered by the aircraft's avionic systems e.g. AMC 15, restore the pilot's seat from its reclining mode to its operational mode if relevant, and for the pilot to accept control by operating the PMS switch. Typically, the PMS switch is configured and located to avoid unintentional actuation by the pilot while he is at rest.” Being connected to the aircrafts avionic  system, if trouble with the aircraft is sensed, the system knows the pilot seat is in rest position and can restore it based on the sensed flight condition, therefore the seat has electronic communication with the flight system.)
wherein the onboard flight control system is operative to alert the remote flight control system when the first pilot seat is adjusted to a reclined position (See sections [0276]-[0280] which discusses transitioning between an onboard piloting system and a remote piloting system when the Piloting Mode Selector (PMS) has been switched and the pilot is transitioning into a reclined (i.e. rest) position. After two-way communication is established the remote pilot (RP) system receives a message (i.e. alert) and if the RP acknowledges in a certain time parameter, the system will transition the piloting mode.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the multiple pilot aircraft or aircraft system of Orgerie by the system of Shavit to include a system for both onboard piloting and remote piloting wherein the first pilot seat comprises a seat position sensor in electronic communication with the onboard flight control system, and wherein the onboard flight control system is operative to alert the remote flight control system when the first pilot seat is adjusted to a reclined position as both of the systems are directed to an aircraft or aircraft systems and one of ordinary skill in the art would have recognized the established function of including a system for both onboard piloting and remote piloting wherein the first pilot seat comprises a seat position sensor in electronic communication with the onboard flight control system, and wherein the onboard flight control system is operative to alert the remote flight control system when the first pilot seat is adjusted to a reclined position and predictably would have applied an onboard and remote pilot system to improve the aircraft or aircraft system for extended flights of Orgerie.
Regarding claim 20:
Orgerie teaches:
And an onboard second pilot seat (See Fig. 1 “pilots’ seats” and Fig. 2 “pilots’ seats” and see at least sections [0010], [0013], and [0036] regarding pilot seats.)
Orgerie does not explicitly teach wherein the first pilot seat comprises a backrest pivotally adjustable from an upright position to a fully reclined approximately horizontal position.
	Shavit teaches:
wherein the first pilot seat comprises a backrest pivotally adjustable from an upright position to a fully reclined approximately horizontal position (from section [0351]: “Pilot seat (2) may be as described herein with reference to FIGS. 2a-2b. Back support may be lowered and feet support may be raised to (or close to) horizontal using any suitable electrical actuation mechanism e.g. as in conventional passenger seat in first class or business class transport aircraft.”)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the multiple pilot aircraft or aircraft system of Orgerie by the system of Shavit to include a system for both onboard piloting and remote piloting wherein the first pilot seat comprises a backrest pivotally adjustable from an upright position to a fully reclined approximately horizontal position as both of the systems are directed to an aircraft or aircraft systems and one of ordinary skill in the art would have recognized the established function of including a system for both onboard piloting and remote piloting wherein the first pilot seat comprises a backrest pivotally adjustable from an upright position to a fully reclined approximately horizontal position and predictably would have applied an onboard and remote pilot system to improve the aircraft or aircraft system for extended flights of Orgerie.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Orgerie et al. (US. Pub. No. 20110127380) in view of Shavit (US. Pub. No. 20180290729 A1) in further view of Helfrich et al. (US. Pub. No. 20100288881 A1).
Regarding claim 9:
Orgerie teaches:
an onboard second pilot seat (See Fig. 1 “pilots’ seats” and Fig. 2 “pilots’ seats” and see at least sections [0010], [0013], and [0036] regarding pilot seats.)
Orgerie does not explicitly teach wherein the remote piloting system is used to extend the range of the aircraft by permitting a first pilot in the first pilot seat and a second pilot in the second pilot seat to alternately rest as a third pilot at the remote flight control system pilots the aircraft cooperatively with the non-resting one of the first pilot and second pilot.
	Shavit teaches:
wherein the remote piloting system is used to extend the range of the aircraft (from section [0145]: “According to certain embodiments, a system and method of operation is provided to enable single pilot aircraft to extend its flight duration and range beyond the practical and safe duration of private flight operation and/or to overcome flight range limitations currently observed in deference to the 8 flight hour and 12 hour duty time limitations stipulated in commercial operation regulations.” Also, see section [0147]: “high risk phases are entrusted to an onboard pilot, whereas the much simpler, low risk cruise phase, are under normal conditions piloted by a remote pilot.”)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the multiple pilot aircraft or aircraft system of Orgerie by the system of Shavit to include a system for both onboard piloting and remote piloting wherein the remote piloting system is used to extend the range of the aircraft as both of the systems are directed to an aircraft or aircraft systems and one of ordinary skill in the art would have recognized the established function of including a system for both onboard piloting and remote piloting wherein the remote piloting system is used to extend the range of the aircraft and predictably would have applied an onboard and remote pilot system to improve the aircraft or aircraft system for extended flights of Orgerie.
Further, the combination of Orgerie and Shavit does not explicitly teach permitting a first pilot in the first pilot seat and a second pilot in the second pilot seat to alternately rest as a third pilot at the remote flight control system pilots the aircraft cooperatively with the non-resting one of the first pilot and second pilot.
	Helfrich teaches:
While Helfrich does not explicitly teach permitting a first pilot in the first pilot seat and a second pilot in the second pilot seat to alternately rest as a third pilot at the remote flight control system pilots the aircraft cooperatively with the non-resting one of the first pilot and second pilot, Helfrich does teach an accommodation and/or rest area that is separated by partitioning elements. This rest area is used for alternating crews to give each crew a rest or break during a lengthy flight. From section [0064]: “the term "sleeping option" is to be understood as any reclining opportunity that allows the cockpit crew to regenerate or rest during break periods.” (see at least sections [0003], [0032], [0064])
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the aircraft or aircraft system for extended flights of Orgerie as modified by Shavit by using the system of Helfrich et al. wherein permitting a first pilot in the first pilot seat and a second pilot in the second pilot seat to alternately rest as a third pilot at the remote flight control system pilots the aircraft cooperatively with the non-resting one of the first pilot and second pilot as all of the systems are directed to an aircraft or aircraft systems and one of ordinary skill in the art would have recognized the established function of permitting a first pilot in the first pilot seat and a second pilot in the second pilot seat to alternately rest as a third pilot at the remote flight control system pilots the aircraft cooperatively with the non-resting one of the first pilot and second pilot and predictably would have applied a resting (i.e. reclined) position at the location of both the pilot and co-pilot seat to improve the aircraft or aircraft system for extended flights of Orgerie as modified by Shavit.
Regarding claim 18:
Orgerie teaches:
And an onboard second pilot seat (See Fig. 1 “pilots’ seats” and Fig. 2 “pilots’ seats” and see at least sections [0010], [0013], and [0036] regarding pilot seats.)
Orgerie does not explicitly teach wherein the remote piloting system is used to extend the range of the aircraft by permitting a first pilot in the first pilot seat and a second pilot in the second pilot seat to alternately rest as a third pilot at the remote flight control system pilots the aircraft cooperatively with the non-resting one of the first pilot and second pilot.
Shavit teaches:
wherein the remote piloting system is used to extend the range of the aircraft (from section [0145]: “According to certain embodiments, a system and method of operation is provided to enable single pilot aircraft to extend its flight duration and range beyond the practical and safe duration of private flight operation and/or to overcome flight range limitations currently observed in deference to the 8 flight hour and 12 hour duty time limitations stipulated in commercial operation regulations.” Also, see section [0147]: “high risk phases are entrusted to an onboard pilot, whereas the much simpler, low risk cruise phase, are under normal conditions piloted by a remote pilot.”)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the multiple pilot aircraft or aircraft system of Orgerie by the system of Shavit to include a system for both onboard piloting and remote piloting wherein the remote piloting system is used to extend the range of the aircraft as both of the systems are directed to an aircraft or aircraft systems and one of ordinary skill in the art would have recognized the established function of including a system for both onboard piloting and remote piloting wherein the remote piloting system is used to extend the range of the aircraft and predictably would have applied an onboard and remote pilot system to improve the aircraft or aircraft system for extended flights of Orgerie.
Further, the combination of Orgerie and Shavit does not explicitly teach permitting a first pilot in the first pilot seat and a second pilot in the second pilot seat to alternately rest as a third pilot at the remote flight control system pilots the aircraft cooperatively with the non-resting one of the first pilot and second pilot.
	Helfrich teaches:
While Helfrich does not explicitly teach permitting a first pilot in the first pilot seat and a second pilot in the second pilot seat to alternately rest as a third pilot at the remote flight control system pilots the aircraft cooperatively with the non-resting one of the first pilot and second pilot, Helfrich does teach an accommodation and/or rest area that is separated by partitioning elements. This rest area is used for alternating crews to give each crew a rest or break during a lengthy flight. From section [0064]: “the term "sleeping option" is to be understood as any reclining opportunity that allows the cockpit crew to regenerate or rest during break periods.” (see at least sections [0003], [0032], [0064])
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the aircraft or aircraft system for extended flights of Orgerie as modified by Shavit by using the system of Helfrich et al. wherein permitting a first pilot in the first pilot seat and a second pilot in the second pilot seat to alternately rest as a third pilot at the remote flight control system pilots the aircraft cooperatively with the non-resting one of the first pilot and second pilot as all of the systems are directed to an aircraft or aircraft systems and one of ordinary skill in the art would have recognized the established function of permitting a first pilot in the first pilot seat and a second pilot in the second pilot seat to alternately rest as a third pilot at the remote flight control system pilots the aircraft cooperatively with the non-resting one of the first pilot and second pilot and predictably would have applied a resting (i.e. reclined) position at the location of both the pilot and co-pilot seat to improve the aircraft or aircraft system for extended flights of Orgerie as modified by Shavit.

	Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Orgerie et al. (US. Pub. No. 20110127380) in view of Shavit (US. Pub. No. 20180290729 A1) in further view of Park et al. (US. Pub. No. 20200047692 A1).
Regarding claim 6:
The combination of Orgerie and Shavit does not explicitly teach wherein the aircraft further includes a partition wall deployable between the first pilot seat and second pilot seat.
	Park teaches:
Park teaches a deployable partition wall to separate compartments in the interior of a vehicle for separating groups or people (see at least sections [0028]-[0031], [0036]). As such, separating compartments/areas in the interior of a vehicle to provide privacy between occupants could include the separation of a cockpit of an aircraft so as to provide semi-private areas for each pilot and provide a physical barrier between the pilots for privacy during resting times on extended flights. 
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the aircraft or aircraft system of Orgerie et al. as modified by Shavit by using the teachings of Park et al. wherein the vehicle/aircraft further includes a partition wall deployable between sections of the interior to provide privacy to the occupants as all of the systems are directed to vehicles and apparatus for travel and one of ordinary skill in the art would have recognized the established function of providing the aircraft with a partition wall deployable in the interior space of a vehicle to create privacy between occupants and predictably would have applied to improve the aircraft or aircraft system of Orgerie et al. as modified by Shavit.
Regarding claim 7:
The combination of Orgerie and Shavit does not explicitly teach wherein the partition wall stows automatically as either of the first pilot seat and second pilot seat is adjusted from the reclined position thereof to the upright position thereof.
	Park teaches:
Park teaches an automatically (without human intervention) deployable partition wall to separate compartments in a vehicle for separating groups or people (see at least sections [0028]-[0031], [0036]).  As such, using an automatically (without human intervention) deployable partition wall could include separating the pilot cabin into compartments and providing a deployable physical barrier automatically between the pilots for privacy during resting times as the seats are switched from upright to reclined on extended flights. 
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the aircraft or aircraft system of Orgerie et al. as modified by Shavit by using the teachings of Park et al. wherein the partition wall is deployed without human intervention as all of the systems are directed to an vehicles and apparatus for travel and one of ordinary skill in the art would have recognized the established function of providing the partition wall to stow automatically (without human intervention) and predictably would have applied a automatically deployable partition wall between both the pilot and co-pilot seat upon reclining the seat to improve the aircraft or aircraft system for extending flights of Orgerie et al. as modified by Shavit by using the teachings of Park et al.
Regarding claim 15:
The combination of Orgerie and Shavit does not explicitly teach wherein the aircraft further includes a partition wall deployable between the first pilot seat and second pilot seat.
	Park teaches:
Park teaches a deployable partition wall to separate compartments in the interior of a vehicle for separating groups or people (see at least sections [0028]-[0031], [0036]). As such, separating compartments/areas in the interior of a vehicle to provide privacy between occupants could include the separation of a cockpit of an aircraft so as to provide semi-private areas for each pilot and provide a physical barrier between the pilots for privacy during resting times on extended flights. 
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the aircraft and apparatus for extended flights of Shavit as modified by Helfrich et al. by using the system of Park et al. wherein the partition wall is deployed without human intervention as all of the systems are directed to an vehicles and apparatus for travel and one of ordinary skill in the art would have recognized the established function of providing the partition wall to stow automatically (without human intervention) and predictably would have applied a automatically deployable partition wall between both the pilot and co-pilot seat upon reclining the seat to improve the aircraft and apparatus for resting purposes and for extending the flights of Shavit as modified by Helfrich et al.
Regarding claim 16:
The combination of Orgerie and Shavit does not explicitly teach wherein the partition wall stows automatically as either of the first pilot seat and second pilot seat is adjusted from the reclined position thereof to the upright position thereof.
	Park teaches:
Park teaches an automatically (without human intervention) deployable partition wall to separate compartments in a vehicle for separating groups or people (see at least sections [0028]-[0031], [0036]).  As such, using an automatically (without human intervention) deployable partition wall  could include separating the pilot cabin into compartments and providing a deployable physical barrier automatically between the pilots for privacy during resting times as the seats are switched from upright to reclined on extended flights. 
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the aircraft or aircraft system of Orgerie et al. as modified by Shavit by using the teachings of Park et al. wherein the partition wall is deployed without human intervention as all of the systems are directed to an vehicles and apparatus for travel and one of ordinary skill in the art would have recognized the established function of providing the partition wall to stow automatically (without human intervention) and predictably would have applied a automatically deployable partition wall between both the pilot and co-pilot seat upon reclining the seat to improve the aircraft or aircraft system for extending flights of Orgerie et al. as modified by Shavit by using the teachings of Park et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Christophe et al. (US 20100030406 A1) is pertinent because it is a device for managing a rest period, in flight, of a pilot in a cockpit of an airplane including parameter acquisition means, for acquiring one input parameter characteristic of a desired rest period by the pilot who wishes to have a rest.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666   

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666